MOREMEN, Justice.
The sole question presented by this appeal from a judgment approving an award of the Workmen’s Compensation Board to appellee, Parsons, for disability, concerns whether he was injured by reason of an accident arising out of and in the course of his employment.
Appellee was injured while setting a cross-collar in appellant’s mine. A cross-collar is a beam used to support the roof of a mine. It is raised to the roof by means of a lifting jack, supports are placed at each end of the bar, and the jack is removed. The cross-collar of this incident was a round timber, 10 feet long, 6 inches in diameter, and weighed from 125 to 140 pounds. Parsons had one end of the beam on the jack and was lifting the other end of the bar up — a distance of about 3 feet— when pain struck him in the back. He said: “It was an awful pain, a dull, hard ache; I let the bar lay in the jack and went over and leaned against a timber.” The pain resulted from a herniated intervertebral disc. The record contains ample proof to the effect that a ruptured disc may be caused by severe strain, heavy lifting, or a twist of the back.
In the case of Harlan-Wallins Coal Corp. v. Lawson et al., Ky., 242 S.W.2d 999, we had before us the identical question presented here, with the exception that the injury was an inguinal hernia. We said: “The appellant contends that it is not sufficient simply to prove an injury to an employee, but that it must be shown that the disability resulted from a traumatic injury by accident. We take a different view of the case. Lawson described what he was doing, how he was performing his work, *443and said that, during the course of it, he felt a sudden, sharp pain in his left side. A hernia resulted. Should the reasoning of the appellant be accepted, it would be extremely difficult to show that a hernia resulted from the traumatic injury except in instances where the hernia was the result of an actual blow to one’s abdomen.”
Wherefore, the judgment is affirmed.